MEMORANDUM **
Petitioners Ashot S. Zakoyan and Anahit Margaryan, natives and citizens of Armenia, petition for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s denial of their applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We *320do not have jurisdiction to review the merits of this case because Zakoyan’s petition was untimely filed. We therefore dismiss the petition for review.
The BIA’s final order of removal was issued on September 23, 2002. Zakoyan’s petition for review was filed on January 9, 2003, one hundred and eight days later. 8 U.S.C. § 1252(b)(1) provides that “[t]he petition for review must be filed no later than 30 days after the date of the final order of removal.” Zakoyan’s petition therefore should have been received no later than October 23, 2002. Because the requirement of a timely petition for review is “mandatory and jurisdictional, and cannot be tolled,” Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003), we lack jurisdiction to review this untimely petition.
We deny Petitioner’s January 9, 2003 motion for stay of removal as untimely.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.